


117 SRES 297 IS: Recognizing and commemorating Native Hawaiian Delegate Jonah Kūhiō Kalaniana‘ole’s lifelong advocacy on behalf of Hawai‘i and the Native Hawaiian people on the 100th anniversary of his paramount congressional achievement—the Hawaiian Homes Commission Act, 1920.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 297
IN THE SENATE OF THE UNITED STATES

July 12, 2021
Mr. Schatz (for himself and Ms. Hirono) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Recognizing and commemorating Native Hawaiian Delegate Jonah Kūhiō Kalaniana‘ole’s lifelong advocacy on behalf of Hawai‘i and the Native Hawaiian people on the 100th anniversary of his paramount congressional achievement—the Hawaiian Homes Commission Act, 1920.


Whereas Jonah Kūhiō Kalaniana‘ole was born on March 26, 1871, in Kōloa, Kaua‘i in the Kingdom of Hawai‘i, the youngest of 3 sons to High Chief David Kahalepouli Pi‘ikoi and Princess Victoria Kinoiki Kekaulike; Whereas, in 1883, Kūhiō was named a Prince by royal proclamation of his uncle, King Kalākaua;
Whereas Prince Kūhiō attended St. Alban’s College and O‘ahu College in Honolulu, St. Matthew’s Military School in San Mateo, California—where he and his brothers were the first to introduce the sport of surfing in the United States—and the Royal Agricultural College in Gloucestershire, England; Whereas Prince Kūhiō served in the Kingdom of Hawai‘i’s Ministry of Interior and Customs, and later became a close confidant and advisor to the Kingdom of Hawai‘i’s last reigning monarch, Queen Lili‘uokalani;
Whereas, on January 17, 1893, a group of armed sugar planters, descendants of missionaries, and financiers, from the United States and Europe deposed the Hawaiian monarchy, and imprisoned Queen Lili‘uokalani; Whereas a United States Minister thereafter extended diplomatic recognition to the Provisional Government, without the consent of the Native Hawaiian people or the lawful Government of Hawai‘i, and in violation of international law and the treaties between the 2 nations;
Whereas, on July 4, 1894, the Provisional Government reorganized as the Republic of Hawai‘i and adopted a constitution prohibiting many Native Hawaiians and citizens of Asian descent from voting, which frustrated Prince Kūhiō; Whereas, after failing to annex Hawai‘i to the United States by treaty, the United States took the unprecedented step of annexing Hawai‘i by Joint Resolution on July 7, 1898;
Whereas, on April 30, 1900, President McKinley signed the Act of April 30, 1900 (31 Stat. 141, chapter 339) (commonly known as the Hawaii Organic Act), formally establishing Hawai‘i as a territory of the United States, even though the Native Hawaiian people never directly relinquished their claims to their inherent sovereignty as a people or over their national lands to the United States, either through their monarchy or through a plebiscite or referendum; Whereas, in 1902, Prince Kūhiō won his first bid for Congress with considerable Native Hawaiian support, and continued to serve as Hawai‘i’s delegate from 1903 to 1921;
Whereas, upon arriving in Washington, DC, Prince Kūhiō encountered racial prejudice and a general lack of knowledge about Hawai‘i and the Hawaiian people on the continent, including in Congress and the executive branch; Whereas the Governor of the Territory of Hawai‘i proclaimed that Prince Kūhiō engaged in the rough and tumble of public discussion and politics with a vigor, sincerity, and general spirit of good sportsmanship that established the merits of his leadership among all elements … [and] [h]e was loyal, courageous, sincere, and his personal integrity was never attacked even by inference;
Whereas Prince Kūhiō worked tirelessly to protect and perpetuate the Native Hawaiian people and their culture by re-establishing the Royal Order of Kamehameha I in 1903, founding the ‘Ahahui Pu‘uhonua O Nā Hawai‘i (Hawaiian Protective Organization) in 1914 alongside other Native Hawaiian political leaders, and helping form the Hawaiian Civic Clubs in 1918; Whereas Prince Kūhiō, as a Member of Congress, secured a $27,000,000 appropriation to improve and expand Pearl Harbor, facilitated construction of the Makapu‘u Point Lighthouse, established a Hawai‘i National Park covering land on Kīlauea, Mauna Loa, and Haleakalā, shaped the foundation for Hawai‘i’s modern government structure by instituting the county system still in place today, sponsored the first bill for Hawai‘i’s statehood in 1919, and lent his support to a territorial women’s suffrage bill;
Whereas Prince Kūhiō established a homesteading program for Native Hawaiians through his historic legislative accomplishment, the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42); Whereas Prince Kūhiō was appointed as the first member of the Hawaiian Homes Commission, which continues to manage certain public lands, known as Hawaiian home lands, for homesteading purposes, and served the Native Hawaiian people in that role until the time of his death; and
Whereas the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42) amended the Act of April 30, 1900 (31 Stat. 141, chapter 339) (commonly known as the Hawaii Organic Act) to set aside roughly 200,000 acres across the Hawaiian Islands for exclusive homesteading by eligible Native Hawaiians and continues to guide the Federal Government’s fulfillment of its trust responsibilities to Native Hawaiians as a distinct and unique indigenous people with a historical continuity to the original inhabitants of the Hawaiian archipelago: Now, therefore, be it  That the Senate—
(1)recognizes and commemorates Prince Jonah Kūhiō Kalaniana‘ole, a Native Hawaiian Delegate from Hawai‘i and lifelong advocate for Hawai‘i and the Native Hawaiian people, including his work to pass the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42); (2)commits itself to affirming and upholding the special political and trust relationship that Congress established between the United States and the Native Hawaiian people through more than 150 separate statutes; and
(3)encourages the people of the United States to celebrate Prince Kūhiō’s legacy and the 100th anniversary of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42).   